UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6936



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EUGENE MCDANIEL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111, CA-00-90-3-MU)


Submitted:   October 31, 2001          Decided:     November 16, 2001


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Eugene McDaniel, Appellant Pro Se.    Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Eugene McDaniel appeals from the district court’s

orders dismissing with prejudice his 28 U.S.C.A. § 2255 (West Supp.

2001) motion and denying his motion to reinstate/reconsider.     We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. McDaniel, Nos. CR-94-111; CA-00-90-3-MU

(W.D.N.C. Mar. 29, 2001 & filed Apr. 30, 2001; entered May 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2